30 F.3d 138w
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Wasim AZIZ, Plaintiff-Appellant,v.T. G. WRIGHT;  Penny R. Epperson;  Mike Taggert;  RickWallace; Ansel Card;  Urban A. Lock;  - Heyer;Richter;-Watts;  Harriett Swinger;  Dr. Raymond Kalfus;Randy Mobley;  Vivian Watts, Defendants-Appellees.Wasim Aziz, Plaintiff-Appellant,v.T. G. Wright, Penny R. Epperson;  Mike Taggert;  RickWallace; Ansel Card;  Urban A. Lock;  - Heyer;Richter;-Watts; Harriett Swinger;  Dr. Raymond Kalfus;Randy Mobley;  Vivian Watts, Defendants-Appellees.Wasim Aziz, Plaintiff-Defendant,v.Carl White, Superintendent;  Mike Taggert;-Wallace;  Atkins;Ansel Card;  Urban A. Lock, Defendants-Appellees,Wasim Aziz, Plaintiff-Appellant,v.State of Missouri;  Carl White, Superintendent;-Wallace;Atkins;-Taggert, Defendants-Appellees,Wasim Aziz, Plaintiff-Appellant,v.Carl White, Superintendent;  Atkins;-Taggert;-Wallace;Missouri Department of Corrections;  Dick Moore;Ansel Card;  Urban A. Lock, Defendants-Appellees.
Nos. 93-3615, 93-3617.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  August 9, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION